Citation Nr: 1123977	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is receiving the correct rate of payment of educational assistance under Chapter 1607, Title 10, of the United States Code (Reserve Educational Assistance Program (REAP)).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 11, 2009 to January 30, 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Department of Defense (DoD) has established eligibility for this Veteran for Chapter 1607 benefits, i.e., participation in the REAP.

2.  He served on active duty from February 11, 2009 to January 30, 2010, so for 11 months and 20 days of continuous service.  


CONCLUSION OF LAW

He is not entitled to REAP benefits higher than his current 40-percent payment rate, however, inasmuch as he has failed to state a claim upon which relief could be granted.  10 U.S.C.A. §§ 16161-16166 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran contends he is entitled to a higher rate of payments for VA educational assistance benefits under the Montgomery GI Bill (MGIB) - REAP, to assist in paying the costs of obtaining an accounting degree.  See his March 2010 claim.  

Chapter 1607 of Title 10 of the United States Code establishes a benefits program known as the REAP.  The purpose of REAP is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.  

Each military department, under regulations prescribed by the DoD and the Department of Homeland Security with respect to the Coast Guard (when it is not operating as a service of the Navy), determines who is eligible for these benefits.  In turn, VA administers the program and pays benefits from funds contributed by the DoD to each Veteran entitled to educational assistance.  10 U.S.C.A. §§ 16162, 16166.  

The Veteran already has established his eligibility for REAP program benefits.  Therefore, the only question at issue in this appeal is whether he is entitled to a higher rate of REAP payment.  He is currently receiving REAP benefits at the 
40-percent rate of the MGIB rate.  

Concerning this, Chapter 1607 provides that the educational assistance payable under REAP is derived by reference to the MGIB payment rate.  That is, REAP is a percentage of the MGIB-active duty rate, based on the number of days served on active duty.  

The relevant statutory provision, 10 U.S.C.A. § 16162(c)(4), details the following schedule of payments under REAP:  

(A) 40 percent [of MGIB-active duty rate] in the case of a member of a reserve component who performed active service for 90 consecutive days but less than one continuous year; or

(B) 60 percent in the case of a member of a reserve component who performed active service for one continuous year but less than two continuous years; or 

(C) 80 percent in the case of a member of a reserve component who performed active service for:  (i) two continuous years or more; or (ii) an aggregate of three years or more.  

The Veteran's DoD Form 214 (DD Form 214) shows he served on active duty from February 11, 2009 to January 30, 2010, so for 11 months and 20 days of continuous service.  Thus, he served for slightly less than the one-year minimum active duty service requirement for the higher 60 percent payment rate for REAP.  See 10 U.S.C.A. § 16162(c)(4).  He believes his total amount of continuous active duty service would have been longer and amounted to more than one year had he not sustained injuries and trauma from an improvised explosive device (IED) blast.  See his July 2010 substantive appeal (VA Form 9).

There is no disputing the Veteran engaged in combat and sustained those injuries, as evidenced by his receipt of the Combat Action Badge.  Indeed, it is equally apparent that his injuries had the unfortunate consequence of reducing his countable active duty service to less than the required one year.  But even considering this mitigating circumstance, there are no statutory or regulatory provisions allowing the Board to make an exception to this one-year service requirement for the higher 60 percent REAP payment rate.  The Board has no such authority under 10 U.S.C.A. § 16162(c)(4).

Further review of the Veteran's DD Form 214 also shows only 3 months of additional prior active duty service, such that he cannot alternatively establish his entitlement to the even higher 80-percent rate for aggregate active duty service of three years or more.  10 U.S.C.A. § 16162(c)(4).

The Board is truly sympathetic to the Veteran's arguments and thankful for his very meritorious service but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board is wholly without authority to disregard the applicable law, notwithstanding any extenuating circumstances or claims of fairness.  See, e.g., Davenport v. Principi, 16 Vet. App. 522 (2002).  Since the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for REAP benefit payments at the higher 60 percent rate is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


